SOMERVILLE, J.
The bill of complaint sufficiently shows an agreement for the sale and purchase of real estate, which has been fully executed in every respect except in the implied obligation of the vendors- to make and deliver a good and sufficient deed to the vendee. —Bentley v. Barnes, 162 Ala. 524, 50 South. 361.
It is evident that the only equity exhibited by the bill is the vendee’s right to have such a deed from his vendors. The facts recited do not suggest and cannot support any other relief. The alternative prayers, being without support in the averments of the bill, even though inconsistent therewith, do not render the bill multifarious or demurrable but will be treated as redundant and disregarded. — Staton v. Rising, 103 Ala. 454, 15 South. 848; Sims’ Chan. Prac. § 244.
*125If, upon final hearing, the stated equity is not established, the bill cannot be retained for the award of purchase money or damages, but will be dismissed. — -Bromberg v. Eug. Construction Co., 158 Ala. 323, 48 South. 60, 19 L. R. A. (N. S.) 1175; Nelson v. Lee, 53 South. 1023. There is equity in the bill, and it is not subject to demurrer on any of the grounds assigned. Should the chancellor grant relief in excess of what is authorized by the averments of the bill, the remedy of respondents would be by appeal from the final decree.
The decree of the chancellor will be affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.